Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 8, 1996, which ruled, inter alia, that claimant was ineligible to receive unemployment insurance benefits because he had a reasonable assurance of continued employment.
Claimant was employed as a teacher’s aide by the City of *735Buffalo Board of Education. Although his employment came to a temporary end in June 1996 at the close of the school year, the employer notified claimant that his employment would resume in September 1996 when the next academic year began. The Unemployment Insurance Appeal Board subsequently ruled that claimant was ineligible for benefits during the summer of 1996 because he had been given reasonable assurance that he would be rehired on the same terms in the fall. We affirm. Substantial evidence supports the Board’s decision (see, Matter of Huff [Sweeney], 222 AD2d 919). That claimant was found eligible for benefits during a different time period, pursuant to an unappealed decision of an Administrative Law Judge, is irrelevant to the matter under review (see, e.g., Matter of Bicjan [New York City Bd. of Educ. — Sweeney], 219 AD2d 751). We affirm the Board’s ruling that the overpayment of benefits to claimant was recoverable (see, Matter of Alcid [Hart-nett], 142 AD2d 778). Claimant’s remaining contentions have been examined and found to be without merit.
Mikoll, J. P., Mercure, Crew III, White and Carpinello, JJ., concur.
Ordered that the decision is affirmed, without costs.